Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,8-9 and 15-16 re rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. US 20160275067 A1, in view of Ichiyhanagei et al. US 5,113,251.
Regarding claim 1, Mei disclose for obtaining an image and a text location on the image (Fig.7 see image 706, see text bases hue, in [0072]);
identifying at least one-color theme based on a color harmonic template associated with the image (see Fig.7, [0071], see “By applying the analogous hue type in the domain, the basis color for textual elements is assigned to a semantic color that has the maximum matching score with the domain color in the analogous hue type. The harmonic color is then selected as the color closest to the dominant color on a hue wheel”); modifying the at least one color theme based on characteristics of the image ( see Fig.7 , [0071], see “ By applying the analogous hue type in the domain, the basis color for textual elements is assigned to a semantic color that has the maximum matching score with the domain color in the analogous hue type. The harmonic color is then selected as the color closest to the dominant color on a hue wheel”); determining accessibility for at least one color in the at least one color theme based on the text location on the image ( Fig.7 see image 706,  see text bases hue, in [0072])  .Mei does not disclose for determining a color palette recommendation for text at the text location on the image based on the determined accessibility for the at least one color in the at least one color theme , Ichiyanagi teaches the above missing limitation of Mei, see col. 87 lines 1-4 of Ichiyanagi , see “ the color palette CP1 is selected in the color palette 731. Then with the font data FD 3-0, one color is selected from the data on the sixteen colors on the color palette”). it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Ichiyanagi with the system and method of Mei, in order to obtain the claimed features, via  editing work is executed further by selecting the color of the annotation on the basis of the area command data ACMD 0-3 and the font data FD 3-0 and replacing the image data with the particular font.
Regarding claim 2, Mei disclose for, generating an image color analysis for the image, the image color analysis indicating a distribution of colors in the image (Fig.7 see image 702, see dominant color and color palette, see [0071], see “The domain of the image 702 in FIG. 7 is “fashion.” In the fashion domain, the dominant color is defined as the most frequent color in the salient region of the image 702. According to this protocol, the first color in the color palette is selected as the dominant color, which reflects the basis color in visual parts”; determining the color harmonic template associated with the image based on the image color analysis ( Fig.7 , [0071], see “The harmonic color is then selected as the color closest to the dominant color on a hue wheel”) ; and matching the distribution of colors in the image to one of a plurality of color harmonic templates see  ( Fig.7 , [0071], see “By applying the analogous hue type in the domain, the basis color for textual elements is assigned to a semantic color that has the maximum matching score with the domain color in the analogous hue type”). 
Regarding to claims 8-9, see the rejection of claims 1-2, they recite similar limitations as claims 8-9. Except for a computer readable medium (Fig.8 see memory 804, and storage 828, in [0075]). Hence, they are similarly analyzed and rejected.
Regarding to claims 15-16, see the rejection of claims 1-2, they recite similar limitations as claims 15-16. Except for a memory and a processor (Fig.8 see memory 804, and processor 802, in [0075]). Hence, they are similarly analyzed and rejected.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. US 20160275067 A1, in view of Ichiyhanagei et al. US 5,113,251, further in view of Bowen US 20200159870 A1.
Regarding claim 14 Mei as modified by Ichiyhanagei, does not disclose for outputting the color palette recommendation for display in a user interface. Bowen teaches the above missing limitation of Mei as modified by Ichiyhyanagei (see [0179], see “the default color may be displayed first in the color palette field to indicate that it is the default color. When the user selects a color to add to the color palette, the color of the asset (as displayed in the “add to palette” user interface) is changed to the selected color”). it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching  of Bowen with the system and method of Mei as modified by Ichiyanagi , in order to obtain the claimed features, by  enabling the first user to define the first template using a design customization user interface by: assigning a first plurality of sets of content to a given defined design area from which an end user is enabled to select an item of content to customize the given defined design area.
Allowable Subject Matter
2.		Claims 3-7,10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance the prior arts of Mei et al. US 20160275067 A1, in view of Ichiyhanagei et al. US 5,113,251, further in view of Bowen US 20200159870 A1, failed to teach or suggest for features/limitations of claims 3-7,10-13 and 17-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Enada et al. is cited because the reference teaches “ in the color customization operation screen, displaying a color palette for color selection for each element constituting the designated component and also displaying a color palette for color selection for each element constituting other component adjacent to the designated component; and selecting desired colors with the use of the color palette and thereby displaying an element of a selected component and an element of the other component in the selected colors, respectively” in [0016].
Bowen is cited because the reference teaches “At block 1320, in response to the user activation of the default control, the corresponding selected color is displayed in an asset color palette field. The asset color palette field is configured to display colors designated by the user as to be made available to end users (or licensees) in customizing the template”, in [0285].
 Walsh is cited because the reference teaches “A website builder tool receives an image(s) selected or uploaded by a user, performs color analysis on that image(s) to identify prominent colors and most-occurring colors, and suggests one or more color palettes for use on the website such that text”. See abstract.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/           Primary Examiner, Art Unit 2664